ORDER

PER CURIAM.
Thomas Frey (Frey) appeals from a trial court judgment notwithstanding the verdict on his breach of contract claim against Joyce Goldring. Frey argues that the trial court erred in concluding that the alleged contract was invalid because it was missing an essential term, namely a fixed price or a method to ascertain the price. We have reviewed the briefs of the parties and the record on appeal and conclude that because Frey did not make a submissible case for breach of contract, the trial court did not err in entering a judgment notwithstanding the verdict. Pikey v. Gen. Accident Ins. Co. of Am., 922 S.W.2d 777, 780 (Mo.App. E.D.1996). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).